Mr. Justice Dunn delivered the opinion of the court: This cause was begun before a justice of the peace and was brought here by a direct appeal from the circuit court because it involves the constitutionality of an act of the General Assembly entitled “An act prohibiting the use of deception, misrepresentation, false advertising and false pretenses and unlawful force in the procuring of employees to work in any department of labor in this State and fixing penalties, criminal and civil, for violation thereof,” approved April 24, 1899. (Hurd’s Stat. 1909, p. 1088.) The act is as follows: “Sec. i. That it shall be unlawful for any person, persons, company, corporation, society, association or organization of any kind doing business in this State, by himself, themselves, his, its or their agents or attorneys, to induce, influence, persuade or engage workmen to change from one place to another in this State, or "to bring workmen of any class or calling into this State to work in any of the departments of labor in this State, through or by means of false or deceptive representations, false advertising or false pretenses concerning, the kind and character of the work to be done, or amount and character of the compensation to be paid for such work, or the sanitary or other conditions of the employment, or as to the existence or non-existence of a strike, or other trouble pending between employer and employees, at the time of or prior to such engagement. Failure to state in any .advertisement, proposal or contract for the employment of workmen that there is a strike, lockout, or, other labor troubles at the place of the proposed employment, when in fact such strike, lock-out or other labor trouble then actually exists at such place, shall be deemed a false advertisement and misrepresentation for the purposes of this act. “Sec. 2. Any person or persons, company, corporation, society, association or organization of any kind doing business in this State, as well as his, their or its agents, attorneys, servants or associates found guilty of violating section i of this act, or any part thereof, shall be fined not exceeding $2000 or confined in the county jail not exceeding one year, or both, where the defendant or defendants is or are a natural person or persons. “Sec. 3. Any person or persons who shall, in this or another State, hire, aid, abet or assist in hiring, through agencies or otherwise, persons to guard with arms or deadly weapons of any kind other persons or property in this State, or any person or persons who shall come into this State armed with deadly weapons of any kind for any such purpose, without a permit in writing from the Governor of this State, shall be guilty of a felony, and on conviction thereof shall be imprisoned in the penitentiary not less than one year nor more than five years: Provided, that nothing contained in this act shall be construed to interfere with the right of any person, persons or company, corporation, society, association or organization in guarding or protecting their private property or private interests as is now provided by law; but this act shall be construed only to apply in cases where workmen are brought into this State or induced to go from one place to another in this State, by any false pretenses, false advertising or deceptive representation, or brought into this State under arms, or removed from one place to another in this State under arms. “Sec. 4. Any workman of this State, or any workman of another State, who has, or shall be influenced, induced or persuaded to engage with any persons mentioned in section 1 of this act, through or by means of any of the things therein prohibited, each of such workmen shall have a right of action for recovery of all damages that each such workman has sustained in consequence of the false or deceptive representations, false advertising and false pretenses used to induce him to change his place of employment, against any person or persons, corporations, companies or associations, directly or indirectly, causing such damages; and, in addition to all actual damages such workmen may have sustained, shall be entitled to recover such reasonable attorney’s fees as the court shall fix to be taxed as costs in any judgment recovered.” The facts were stipulated. The appellant during 1904 was in the business of building railroad freight cars in Cook county, and during February there was a lock-out of a class of its employees known as car-builders, being carpenters experienced in building cars. The appellee was a car-builder living in Muskegon, Michigan, and an agent of the appellant went there and engaged tile appellee to come to the appellant’s plant and enter its service. The appellant gave no information as to the existence of any labor trouble and was asked for none. Upon his arrival in Chicago the appellee, by reason of the existence of the lock-out and the circumstances attending it, found it inadvisable to enter upon the employment contracted for and was prevented from doing so. It was stipulated that the appellant performed the contract on its part so far as required by law, and that appellee’s cause of action depends entirely upon the provisions of the act above mentioned.. The expenses of the appellee’s trip from Muskegon to Chicago and back, together with his loss of time, amounted to $18.23, for which, together with an attorney’s fee of $15, which was agreed tó be a reasonable amount, he recovered judgment. Under the constitution of this State no person can be deprived of life, liberty or property without due process of law, and these terms, “life,” “liberty” and “property,” embrace every personal, political and civil right which any person within the State may possess, including the 'right to labor, to malee and terminate contracts and to acquire property. (Gillespie v. People, 188 Ill. 176.) By no authority can any person be deprived of any of these rights or restricted in their exercise except by due process of law, by a statute general in its operation and affecting in the same way all persons similarly situated. By the general law of contracts a misrepresentation by a party to a contract of a material fact knowingly made, with the intention of deceiving, and which does deceive, the other party, is a fraud which may avoid the contract entered into on the faith of it or may give a cause of action for damages. It does not, however, ordinarily subject the party making it to a criminal liability. Such a misrepresentation could at common law be no more than a mere private .cheat, which was a civil injury, only, for which an action to recover damages wpuld lie but which was not an indictable offense. (12 Ency. of Law,—2d ed.—797.) Where money, personal property or a signature is obtained by false pretenses a criminal prosecution will lie under our statute, but a parol executory contract is not within its terms. The law has not denounced the misrepresentation of a fact in ordinary business dealings as a crime. So contracts for the sale of personal property or of real estate, for the erection of buildings, for the hire of personal property or the leasing of real estate, for the loan of money, for insurance, for the employment of attorneys, physicians, agents or workmen, may be avoided for fraudulent misrepresentations by which they were procured, but the misrepresentations will not constitute a criminal offense or sustain an action for anything more than the damages suffered. The act in question leaves all these contracts unaffected by its provisions except in the single case of the employment of workmen, and even in that case its effect is limited to workmen who may change from one place to another in this State or be brought into this State. Truth and fair dealing should be observed in all business transactions but the law should treat all men alike. It should not impose upon one class of men a liability for attorney’s fees in a civil suit and a criminal liability for deceit in obtaining a contract, while leaving all other men subject only to the civil liability imposed upon them by the common law under like circumstances. This statute imposes upon the. employers of workmen coming from another place to their place of employment a different measure of liability, both civil and criminal, for their wrongful acts from that imposed upon other persons. It is therefore invalid unless circumstances exist making its enactment essential to the public health, morals, safety or welfare. Millett v. People, 117 Ill. 294; Frorer v. People, 141 id. 171; Braceville Coal Co. v. People, 147 id. 66; Harding v. People, 160 id. 459; Starne v. People, 222 id. 189; Off & Co. v. Morehead, 235 id. 40. The legislature may, in the exercise of the police power, classify persons if the classification is based upon some reasonable distinction having reference to the object of the legislation, but there can be no discrimination in legislation unless there is an actual' difference of condition. The class to whom this act applies is workmen changing from one place to another. The representations aimed at are those which concern the kind and character of the work, of the compensation, the sanitary and other conditions of the employment and- the existence of a strike or other labor trouble. These conditions, or some of them, are as important to the stenographers in an office, the clerks in a store or a bank, the teachers in a school, or any of the professional or semi-professional people who are employed by others, as to the workmen mentioned in the act. They are as important to the workman who does not leave his home for employment as to him who does. If persons entering into contracts of employment may be placed upon a different footing from persons entering into other contracts in the manner provided in this act, it can be only by an act sufficiently comprehensive to include all persons subject to the evil aimed at,—the deception of employees as to the terms, character and conditions of their employment. A strike might exist among the telegraphers of a city, but the employer would not violate this statute if he employed other telegraphers without notifying them of the strike. A tailor shop might be unsanitary, but the employer would not violate this statute so long as he employed only resident tailors. A statute cannot be sustained which applies to some cases and does not apply to other cases not essentially different in kind. This statute is an arbitrary enactment, not operating equally on all persons under like conditions but special in its operation, and it is therefore violative of constitutional rights. The judgment of the circuit court will be reversed. Judgment reversed.